COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-135-CV


ARLIENE MOORE                                                     APPELLANT

                                        V.

HAROLD MICHAEL MOORE                                                APPELLEE

                                    ------------

           FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Arliene Moore attempts to appeal the trial court’s final decree

of divorce dissolving her marriage to appellee Harold Michael Moore. Because

appellant’s notice of appeal was untimely filed, we dismiss the appeal for want

of jurisdiction.




      1
          … See Tex. R. App. P. 47.4.
         The trial court signed the judgment at issue on January 9, 2009.

Appellant filed a motion for new trial on February 6, 2009.           Accordingly,

appellant’s notice of appeal was due April 9, 2009, or within ninety days of

January 9, 2009.2 Appellant filed her notice of appeal on May 5, 2009.

         Because appellant’s notice of appeal appeared to be untimely filed, we

notified her on May 14, 2009, of our concern that this court might not have

jurisdiction over her appeal.      W e informed her that unless she or any party

desiring to continue the appeal filed with the court, on or before Tuesday, May

26, 2009, a response showing grounds for continuing the appeal, this appeal

would be dismissed for want of jurisdiction.3 No response has been filed by any

party.

         Times for filing a notice of appeal are mandatory and jurisdictional, and,

absent a timely filed notice of appeal or extension request, we must dismiss the




         2
        … See Tex. R. App. P. 26.1(a)(1) (providing that the notice of appeal
must be filed within 90 days after the judgment is signed if any party timely
files a motion for new trial). There are exceptions to this requirement, but none
apply here. See Tex. R. App. P. 26.1(c), 26.3, 30.
         3
             … See Tex. R. App. P. 42.3(a), 44.3.

                                           2
appeal.4 Because appellant’s notice of appeal was not timely filed, we dismiss

her appeal for want of jurisdiction.5

                                                    PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: June 18, 2009




      4
      … See Tex. R. App. P. 25.1(b), 26.1, 26.3; see also Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997).
      5
          … See Tex. R. App. P. 42.3(a), 43.2(f).

                                        3